*516
ORDER

PER CURIAM.
Defendant, Carlos Saddler, appeals from his sentence for murder in the first degree, section 565.021 RSMo 1994 (all further references shall be to RSMo 1994 unless otherwise indicated) and armed criminal action, section 571.015. He was sentenced to life imprisonment without parole for first degree murder and a concurrent term of life imprisonment for armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 30.25(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.